Citation Nr: 1504297	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-26 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death, to include as being due to exposure to chemical dioxins. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had active military service in the United States Marine Corps from February 1968 to February 1970, to include service in the Republic of Vietnam.  The Veteran died in March 2006; the appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

With respect to the appellant's petition to reopen her previously denied claim of service connection for the cause of the Veteran's death, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F. 3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

In June 2013, the appellant testified at a Board video-conference hearing.  A transcript of that hearing has been produced and has been included with the appellant's claim.  




FINDINGS OF FACTS

1.  In a July 2006 rating action, the RO denied service connection for the cause of the Veteran's death and notified the appellant of the determination along with her appellate rights.  She did not appeal the determination and that decision became final. 

2.  The evidence received since the July 2006 rating action is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's cause of death claim.

3.  The Veteran was on active duty in the US Marine Corps and served in Vietnam.  In the course of his duties, he is presumed to have been exposed to herbicides.  

4.  The Veteran died in March 2006.  At the time of his death, he had no service-connected disabilities.  The Certificate of Death lists the immediate cause of death as extensive enzymatic fat necrosis of the abdomen due to a consequence of acute post-traumatic necrotizing pancreatitis and status post left nephrectomy.  That certificate was signed April 2006.

5.  A revised or amended Certificate of Death was issued in June 2014 and was signed and attested thereto by the Chief of Staff of the VA Medical Center in Oklahoma City, Oklahoma.  The revised Certificate lists the immediate cause of death as ischemic heart disease and cardiomyopathy which were a consequence of the previously noted conditions.  


CONCLUSIONS OF LAW

1.  The July 2006 RO decision denying entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for the cause of the service member's death has been reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014). 

3.  A disability incurred in or aggravated by service, or which may be presumed service connected, did proximately cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)-Initial Consideration

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is reopening and granting the issue of service connection for the cause of the Veteran's death.  Assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed in this portion of the decision.

II.  New and Material Evidence

As will be detailed below, the appellant's claim for entitlement to service connection for the cause of the Veteran's death has been the subject of an adverse prior final decision.  As a result, service connection may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims to reopen filed on or after August 29, 2001, as here, evidence is considered "new" if it was not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2014).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

A July 2006 rating decision denied the appellant's claim for entitlement to service connection for the cause of the service member's death.  The basis for this denial was that the disabilities and disorders which caused the Veteran's death were not related to service.  The RO noted that, according to the Certificate of Death, the Veteran's death was due to extensive enzymatic fat necrosis of the abdomen, acute post-traumatic necrotizing pancreatitis, and status post left nephrectomy.  Hypertension was listed as a contributory cause of death but not resulting in the underlying death.  The Certificate of Death was certified in March 2006.  The RO further concluded that there was no basis to grant service connection because the evidence failed to show that the service member's death was related to service.  The appellant was notified of this decision but she did not file an appeal; thereafter, it became final.  

Since then, the appellant has submitted her own written statements and testimony, and she has provided additional private medical records.  Most importantly, she has presented into evidence an amended (and certified) Certificate of Death that reports that the Veteran's immediate cause of death was ischemic heart disease.  

The additional evidence submitted to VA since the prior final denial is new as it was not of record at the time of the July 2006 rating action.  It is not cumulative in that is possibly substantiates a previously unestablished fact-that the Veteran's death may have been due to a service-connected disability.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to previously unestablished facts necessary to substantiate the claim.  

III.  Service Connection-Cause of Death

The Board notes that since the appellant's hearing before the Board, the appellant has submitted additional evidence without a waiver of initial RO jurisdiction.  Because the appellant's claim is being granted, no further waiver is necessary.  38 C.F.R. § 20.1304(c) (2014).  

According to his death certificate, the Veteran died in March 2006 as a result of extensive enzymatic fat necrosis of the abdomen due to or a consequence of acute post-traumatic necrotizing pancreatitis and status post left nephrectomy.  Hypertension was listed as a contributory cause of the appellant's husband's death.  At the time of his death, the Veteran was not in receipt of service-connected benefits.  

The surviving spouse of a veteran who has died of a service-connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2014); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2014).  

Service connection may be established for disability resulting from injury suffered or disease contracted in line of duty; or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition to these provisions, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e) (2014), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2014) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e) (2014).  The list of diseases includes chloracne or other acneform disease consistent with chloracne, type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) (2014). 

The VA amended 38 C.F.R. § 3.309(e), effective August 31, 2010.  In that amendment, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment was to establish presumptive service connection for this disorder based on herbicide exposure.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, artherosclerotic cardiovascular disease (including coronary spasm), coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he or she served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  A review of the Veteran's DD Form 214 shows that he served in the Republic of Vietnam and was awarded the Vietnam Service Medical and the Vietnam Commendation Medal.  Therefore, this requirement has been met. 

Second, the veteran must have one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2014) and the recent amendment concerning ischemic heart disease.  In this instance, according to the amended Certificate of Death, the Veteran died as a result of ischemic heart disease.  The Certificate of Death was signed by the Chief of Staff of the VA Medical Center in Oklahoma City.  The Board does recognize that a VA occupational health physician opined in January 2013 that the Veteran did not "die of ischemic heart disease"; however, that was prior to the issuance of the amended and certified Certificate of Death-which occurred in June 2014.  Because the Veteran died as a result ischemic heart disease, which is a disability for which the presumption applies, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. §§ 3.102, 3.309, 3.312 (2014). 






ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death; to this extent only, the appeal is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


